NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                CLARENCE AUBURN JONES, JR., Petitioner.

                          No. 1 CA-CR 18-0646 PRPC
                                 FILED 1-3-19


      Petition for Review from the Superior Court in Yavapai County
                          No. P1300CR201401113
                    The Honorable Tina R. Ainley, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Yavapai County Attorney's Office, Prescott
By Sheila Sullivan Polk
Counsel for Respondent

Clarence Auburn Jones, Jr., Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Maria Elena Cruz and Judge
Randall M. Howe delivered the decision of the Court.
                             STATE v. JONES
                            Decision of the Court


PER CURIAM:

¶1            Petitioner Clarence Auburn Jones, Jr. seeks review of the
superior court's order denying his first but untimely petition for post-
conviction relief, filed pursuant to Arizona Rule of Criminal Procedure 32.1.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED:    JT

                                         2